 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN CASTILLO,                                       Case No. 1:18-cv-01139-LJO-SAB

12                   Plaintiff,                            ORDER CONTINUING INITIAL
                                                           SCHEDULING CONFERENCE
13           v.
                                                           (ECF Nos. 6, 7)
14    MARTINO CARTIER,

15                   Defendant.

16

17          Plaintiff John Castillo filed this action alleging breach of contract and fraud on August

18 21, 2018. (ECF No. 1.) On October 4, 2018, Plaintiff filed an affidavit of service stating that the

19 complaint and summons were personally served on September 25, 2018. Pursuant to Rule 12 of
20 the Federal Rules of Civil Procedure, a responsive pleading was due within twenty-days of the

21 date of service. Fed. R. Civ. P. 12(a)(1)(A)(i). On October 23, 2018, since no responsive

22 pleading or motion for entry of default had been filed in this action, an order issued requiring

23 Plaintiff to notify the Court of the status of the action.

24          On October 26, 2018, Plaintiff filed a status report stating that the parties are engaged in

25 settlement negotiations and have agreed that Defendant Martino Cartier shall have until

26 November 13, 2018, to file a response to the complaint and requests that the initial scheduling
27 conference be continued. Plaintiff is advised that pursuant to Rule 144 of the Local Rules of the

28 Eastern District of California,


                                                       1
 1
            Unless the filing date has been set by order of the Court, an initial stipulation
 2          extending time for no more than twenty-eight (28) days to respond to a complaint,
            cross-claim or counterclaim, or to respond to interrogatories, requests for
 3          admissions, or requests for production of documents may be filed without
            approval of the Court if the stipulation is signed on behalf of all parties who have
 4          appeared in the action and are affected by the stipulation.

 5 L.R. 144(a).     So, while an initial extension of time does not require Court approval, the

 6 stipulation is required to be filed in the action.

 7          Based on the foregoing, IT IS HEREBY ORDERED that the initial scheduling

 8 conference set for November 6, 2018, is CONTINUED to December 18, 2018, at 9:30 a.m. in

 9 Courtroom 9.       The parties shall file a joint scheduling report seven (7) days prior to the

10 scheduling conference date.

11
     IT IS SO ORDERED.
12

13 Dated:      October 29, 2018
                                                            UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
